Citation Nr: 1646999	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder specifically claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to August 1969, including service in the Republic of Vietnam.  He received a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's claim of service connection for posttraumatic stress disorder (PTSD) has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This claim has previously been remanded by the Board for additional development in October 2013.  There has been substantial compliance with the remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

There is no current diagnosis of PTSD or any other acquired psychiatric disorder other than the Veteran's already service-connected schizophrenia.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, specifically claimed as PTSD, are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Discussion - PTSD

Service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304 (f); 4.125(a).  Where the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 C.F.R. §§ 3.304 (f) (2).

The Veteran has been service-connected for schizophrenia since June 1975.  He asserts that he suffers from PTSD because of his combat-related service.  The primary issue in the present case is the first element of service connection, a current diagnosis.  As to the second element, the Veteran served in the Republic of Vietnam and received a Combat Infantryman Badge.  As such, his engagement in combat activities is conceded.  His claimed stressor is consistent with the circumstances of his service. 

In regard to current diagnosis, the Veteran has been afforded three VA psychiatric examinations since his March 2009 claim seeking service connection for PTSD.  Each PTSD examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD under the pertinent regulations and the DSM-IV.  See VA psychiatric examination reports dated March 2009, April 2010, and May 2011.  The only psychiatric disorder that was diagnosed in each of these VA examinations was chronic schizophrenia.  

Specifically, the March 2009 VA examination report reflects that the Veteran met the DSM-IV stressor criteria for the claimed combat-related stressful events he endured; he also met the criteria for hyperarousal.  The examiner stated, however, that the Veteran did not satisfy the symptom criteria for persistent re-experiencing of the traumatic event or persistent avoidance of stimulus.  The examiner further stated that the trauma exposure did not cause any impairment in the Veteran's social, occupation, or other functioning.  The mental status examination was unremarkable; the Veteran was oriented, and cooperative, mood was good, and there was no evidence of delusions.

The April 2010 VA examination report is substantially similar.  The only psychiatric diagnosis was schizophrenia, residual type.  The examiner stated that the Veteran's psychiatric condition had not changed since the previous psychiatric examination.  The mental status examination reflects no delusions, no hallucinations, and no inappropriate behavior.  

The May 2011 VA examination report is consistent with the previous two although the examination was necessary due to changes in VA regulations regarding PTSD stressors.  The Veteran's stressful event was adequate to establish the PTSD criteria; however, the Veteran did not meet all the other required criteria.  The only diagnosis was schizophrenia, residual type. The mental status examination was unremarkable; there was no evidence of delusions or hallucinations. 

The only positive medical evidence of record is a private medical evaluation from Dr. N.O., dated March 2009.  Dr. N.O.'s report that the Veteran's psychiatric symptoms included aggression; irritability; tenseness; memory problems; cognitive challenges; fatigue; low energy; easily crying; feelings of worthlessness; sleep disturbance; nervousness; pessimism regarding stranger's motives; intrusive thoughts, dreams, hallucinations, and flashbacks; avoidance behaviors; and hyperarousal.  She recommended that the Veteran be carefully evaluated, suggesting that these symptoms could be consistent with PTSD.   The Board observes that Dr. D.O. did not provide a diagnosis of PTSD.  

The Veteran's representative provided statements in support of his claim in April 2013.  In relevant part, the representative stated that there was conflicting evidence as to whether the Veteran was diagnosed with PTSD.  The representative suggested that VA outpatient records at times showed a diagnosis of PTSD while other records indicated a diagnosis of "PTSD traits."  The Board has reviewed all of the evidence of record, and the representative's contentions are not supported.  There are zero VA outpatient records showing a diagnosis of PTSD or which reflect PTSD traits.  In fact, PTSD screenings were conducted on numerous occasions and all of them were negative; each had a score of zero.  See November 2015 VA primary care clinic note; November 2014 VA preventative medicine education note; September 2011 VA immunization note; December 2006 VA primary care clinic note; June 2006 VA primary care clinic note.

In October 2013, the Board remanded the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder to include PTSD for additional development, based in part on the April 2013 contentions of the Veteran's representative and in part based on Dr. N.O's evaluation.  The remand directives indicated that any additional records of Dr. N.O. be obtained with the Veteran's assistance, that updated VA treatment records should be obtained, and that any additional supporting evidence should be obtained.   

In November 2014, the RO sent a development letter to the Veteran in compliance with the Board remand directives.  The Veteran responded approximately a week later indicating that he had no additional evidence, all pertinent evidence was of record, and that he only saw Dr. N.O. for a single evaluation.   The Board observes that updated VA treatment notes were associated with the claims file on remand.  The updated VA treatment notes do not reflect treatment for any psychiatric complaints and do not contain a diagnosis of PTSD or any other acquired psychiatric disorder.

Given the evidence discussed above, there is no current diagnosis of PTSD.  There is no current diagnosis of any acquired psychiatric disorder other than schizophrenia, for which the Veteran is already service-connected.  The Board acknowledges the evaluation of Dr. N.O. which discusses significant psychiatric symptoms; however, most of these symptoms were absent in the Veteran's three VA psychiatric examinations.  Moreover, the Veteran apparently denied these symptoms for the numerous PTSD screenings conducted at the VA.  As a result of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As such, service connection for PTSD or another acquired psychiatric disorder must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, specifically claimed as PTSD, is denied.


REMAND

The Veteran is currently service-connected for schizophrenia, undifferentiated type, and pseudo-tumor cerebri with residual seizure disorder.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a) because the Veteran's service-connected for schizophrenia, undifferentiated type, and pseudo-tumor cerebri with residual seizure disorder derive from a common etiology.  It is unclear, however, if the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment based on the evidence of record.  The current nature and severity of these disabilities have not been thoroughly assessed since June 2010 and May 2011.  As such, a remand is necessary.

Updated VA and pertinent private treatment notes should be obtained on remand, with the Veteran's assistance where needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for his service connected schizophrenia, undifferentiated type, and pseudo-tumor cerebri with residual seizure disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  The RO should invite the Veteran to submit any pertinent lay evidence regarding the impact of his service-connected psychiatric disability and seizure disorder on his ability to work.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature, extent and severity of his schizophrenia, undifferentiated type, and his service-connected pseudo-tumor cerebri with residual seizure disorder.  

5.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


